In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 17-99V
                                   (not to be published)

*****************************
ELIZABETH A. HARRIS,        *                                June 14, 2018
                            *
                            *                                Joint Stipulation of Dismissal;
                Petitioner, *                                Rule 21(a); No Judgment; Order
                            *                                Concluding Proceedings.
          v.                *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

                          ORDER CONCLUDING PROCEEDINGS

        On June 1, 2018, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint stipulation
stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master